IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


R.J.F.,                                    : No. 409 WAL 2016
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
               v.                          :
                                           :
                                           :
L. AND C. (W.) K.,                         :
                                           :
                     Respondents           :


                                      ORDER



PER CURIAM

          AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.